Citation Nr: 0028667	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a disability 
manifested by shortness of breath. 

3.  Entitlement to an initial compensable evaluation for a 
scar on the lower chin.

4.  Entitlement to an initial compensable evaluation for a 
residual scar on the left ring finger following excision of a 
retinacular cyst. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1992 to June 1996.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The veteran failed to appear for two scheduled VA 
examinations without good cause shown.

2.  No medical evidence establishes that the veteran 
currently suffers from a low back condition.

3.  No medical evidence establishes that the veteran 
currently suffers from a disability manifested by shortness 
of breath.

4.  The veteran's service-connected scar on the lower chin 
measures 1 1/2 cm and has not been described as moderately 
disfiguring, painful, tender, or poorly nourished with 
repeated ulceration.

5.  In June 1996, the veteran had a retinacular cyst removed 
from his left ring finger.  Since then, no medical evidence 
has described complications involving pain or limitation of 
function of the left ring finger.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
disability manifested by shortness of breath is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an initial compensable evaluation for a 
scar on the lower chin have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).

4.  The criteria for an initial compensable evaluation for a 
residual scar on the left ring finger following excision of a 
retinacular cyst have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is seeking service connection for a low back 
condition and for a disability manifested by shortness of 
breath.  He claims that he currently suffers from both of 
these conditions which initially began in service. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (1999).  

The threshold question in this case, however, is whether the 
veteran has presented well-grounded claims for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule relating to chronicity and continuity of symptomatology, 
set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-497 (1997).

The only medical evidence of record pertaining to the 
veteran's lower back and respiratory system are service 
medical records.  With respect to his lower back, the veteran 
was seen in February 1994 for low back pain he attributed to 
an injury the prior month.  Objectively, tenderness was 
present on palpation, with no evidence of budging, crepitus, 
swelling or obvious deformity.  The assessment was muscle 
spasm.  At his separation examination in April 1996, the 
veteran described occasional back pain; however, the 
examining physician reported no findings and provided no 
diagnosis pertaining to the lower back.  Thus, no chronic low 
back condition was present in service. 

Service medical records also show no chronic disability 
manifested by shortness of breath.  A February 1996 entry 
shows that the veteran reported a several week history of 
shortness of breath with tightness in the chest.  The 
assessment was hyperventilation and panic attacks with 
alcohol intoxication.  This condition appears to have 
resolved, however, as the remainder of the service medical 
records made no further reference to shortness of breath.  Of 
particular relevance, the separation examination report found 
the veteran's lungs and chest to be normal.  

Based on the foregoing, it is clear that no current 
disability involving the lower back or respiratory system is 
present.  The veteran was treated for low back problems and 
shortness of breath on one occasion in service, and provided 
no post-service evidence that he currently suffers from 
either of these disabilities.  The only evidence of a current 
disability involving the veteran's lower back or respiratory 
system are his own written statements in support of these 
claims.  However, the United States Court of Appeals for 
Veterans Claims (Court) has clearly stated that where, as in 
this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991).  Since the record does not show that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis 
pertaining to orthopedic or respiratory conditions, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claims for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of 
well-grounded claims of entitlement to service connection for 
a low back condition and for a disability manifested by 
shortness of breath, and that the claims must be denied on 
that basis.  See Epps, 126 F.3d at 1468; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (holding that in the absence of 
evidence of a currently claimed condition, there can be no 
valid claim); see also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.)

In the absence of competent medical evidence to support the 
veteran's claims for service connection, the Board concludes 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  Therefore, VA has no further duty 
to assist the veteran in developing the record to support 
these claims.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground 
either of these claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for each 
of the benefits sought, and the reasons why the claims have 
been denied.  Id. 

II.  Propriety of Initial Evaluations

The July 1996 rating decision on appeal granted service 
connection for a scar on the lower chin and for a residual 
scar of the left ring finger following excision of a 
retinacular cyst.  The RO assigned a noncompensable (zero 
percent) evaluation for each of these disabilities.  The 
veteran responded by filing a notice of disagreement with 
respect to the evaluations assigned, and this appeal ensued. 

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), which gives rise to the VA's duty to 
assist.  See Fenderson, 12 Vet. App. at 127.  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125-
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history.").  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed to the extent possible 
without the veteran's cooperation, and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107(a).  
The veteran did not report for examinations scheduled for 
October 1997 and January 1999.  Under the provisions of 38 
C.F.R. § 3.655(b), when a veteran fails, without good cause, 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).  The veteran has not provided good cause 
for his failure to report to these scheduled examinations. 
Although seeking a compensable evaluation for both scars on 
his chin and finger, he does so pursuant to an original grant 
of service connection.  Accordingly, the Board shall consider 
his claims based on the evidence of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 




A.  Scar on the Lower Chin

The RO evaluated the veteran's scar on his lower chin under 
Diagnostic Code 7805.  This diagnostic code rates scars based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  The Board 
finds, however, that the veteran's scar should be rated under 
Diagnostic Code 7800, which pertains to scars of the head, 
face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld so long 
as it is supported by explanation and evidence).  This 
diagnostic code is appropriate to consider in rating this 
scar because it is located on his chin. 

Under Diagnostic Code 7800, slight disfiguring scars of the 
head, face or neck are evaluated as noncompensably disabling.  
Moderate disfiguring scars of the head, face or neck are 
evaluated as 10 percent disabling.  Severe disfiguring scars 
of the head, face or neck, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, 
are evaluated as 30 percent disabling.  Disfiguring scars of 
the head, face or neck which involve complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement are evaluated as 
50 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

The Board finds that there is no basis for assigning a 
compensable evaluation for the veteran's scar under 
Diagnostic Code 7800, as it can be characterized as no more 
than slight.  The only available evidence with respect to 
this claim are the veteran's service medical records.  These 
records essentially show that in November 1994 the veteran 
sustained a 1 1/2 cm laceration on the left side of his chin 
after being struck with a beer bottle.  Six sutures were 
placed and removed approximately nine days later without 
complication.  The April 1996 separation examination report 
made no reference to any disfigurement or tenderness of the 
chin.  Based on these findings, there is no basis for 
assigning a compensable evaluation for the veteran's scar.

The Board has also considered other diagnostic codes which 
rate scars not resulting from burns.  However, for a 
compensable evaluation under these codes the veteran must 
either show a superficial scar that is poorly nourished with 
repeated ulceration, or a scar which is painful or tender on 
objective demonstration.  38 C.F.R. § 4. 118, Diagnostic 
Codes 7803, 7804 (1999).  However, no evidence has described 
this scar as painful, tender, or poorly nourished with 
repeated ulceration.  In fact, due to the veteran's failure 
to appear for two VA examinations, there is simply no 
available evidence with which to evaluate this scar.  
Accordingly, the preponderance of the evidence is against a 
finding that the veteran's scar on the lower chin warrants a 
compensable rating.  Given this conclusion, the doctrine of 
reasonable doubt need not be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

B.  Residual Scar on the Left Ring 
Finger Following Excision of a 
Retinacular Cyst

The RO evaluated the veteran's residual scar of the left ring 
finger as noncompensably disabling under Diagnostic Code 
7805.  This diagnostic code evaluates scars on the basis of 
limitation of function of the affected part.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Under the provisions of 
Diagnostic Code 5226, a 10 percent rating may be assigned 
when there is either favorable or unfavorably ankylosis of 
the middle finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226 
(1999).

The evidence shows that the veteran's residual scar of the 
left ring finger has been properly rated as noncompensably 
disabling since the initial grant of service connection.  
Service medical records show that the veteran was seen in 
March 1996 for complaints of pain at the third digit of the 
left hand.  A cyst was discovered within the tendon sheath at 
the third metacarpal joint.  In June 1996, the veteran was 
seen at St. Paul Ramsey Medical Center, where a retinacular 
cyst measuring 7 mm by 7 mm was removed from the left ring 
finger.  No complications were reported.  There was no 
mention of any limitation of function of the left ring 
finger.  Under these circumstances, the preponderance of the 
evidence is against a finding that the veteran's residual 
scar of the left ring finger warrants a compensable rating.  
Thus, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 

C.  Consideration of an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this case, there 
has been no showing that the scar on the veteran's chin or 
left ring finger have independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  Thus, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a low back condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a disability manifested by shortness of breath 
is denied. 

The claim for an initial compensable evaluation for a scar on 
the lower chin is denied.

The claim for an initial compensable evaluation for a 
residual scar on the left ring finger following excision of a 
retinacular cyst is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

